206 F.3d 448 (5th Cir. 2000)
UNITED STATES OF AMERICA Plaintiff-Appelleev.DORA GARCIA CISNEROS Defendant-Appellant
No. 98-40955
IN THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT
February 24, 2000

Appeal from the United States District Court for the Southern District of Texas
(Opinion October 28, 1999, 5 Cir., 1999, 194 F.3d 626)
(Opinion on Panel Rehearing, February 3, 2000, 5 Cir., 2000, 203 F.3d 333)Before	KING, Chief Judge, JOLLY, HIGGINBOTHAM, DAVIS, JONES, 	SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

BY THE COURT:

1
A majority of the judges in active service having determined, on the court's own motion, to rehear this case en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed,


3
IT IS FURTHER ORDERED that this cause shall be consolidated for purposes of briefing and argument with No. 98-40568, United States of America vs. Betty Louise Marek.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.